LOVELY, J..
Plaintiff in this action seeks to recover an island in one of the smaller lakes of Martin county, about fifteen rods distant from four government lots which he entered and patented under the homestead laws *378of the United States. The cause was tried to the court, who, upon findings of fact, held as a conclusion of law that plaintiff was entitled to judgment declaring him to be the owner1 of the land in suit, and ordered judgment in his favor. This appeal is from an order denying amended findings and for a new trial.
We are of the opinion that this cause must be determined upon the facts as found by the court, but it is necessary to premise, before calling particular attention thereto, that the original survey of township 103, range 32 (Martin county), was made by the United States in 1857, that partly located in this township is a small meandered body of water about three and a half miles in length and one-half or three-fourths of a mile in width, known as Fox Lake, on the northwest shore of which is located a tract of land surveyed and platted by the government as lots 2, 3, 5, and 6 in section 31, town 103, range 32. About fifteen rods from the shore of this lake, and opposite the government lots referred to, is the tract of land in controversy. In making the original survey it was marked on the plat and indicated in the field notes as an island containing two acres, with good timber of oak, ash, and hackberry; but no actual survey was at that time made of such island, nor was it designated in any way as a specific part of the public domain, nor was there any indication on the plat that it was reserved as a part thereof. In 1865 plaintiff settled upon and entered lots 2, 3, 5, and 6 as a homestead, and then claimed that this so-called island was a part thereof; and the evidence supports the view that he occupied it as such until the fall of 1885, when, upon the application of a third party, one McConville, the United States caused the alleged island to be surveyed, platted and designated it as lot 10, then accepted McConville’s entry. McConville made some improvements on the land, but did not continue his settlement, when, in 1887, one Rice made an entry toi this tract under the homestead laws.
February, 1873, a patent was issued to the plaintiff for lots 2, 3, 5, and 6, and in 1891 a patent was issued to Rice for lot 10, being the so-called island, which had by recession of the water grown in size considerably. The defendants claim under Rice’s entry 1>y purchase. During a considerable portion of the time after Rice made his entry, the so-called island was occupied either by him or his tenants, and the question of adverse possession was litigated by the defendants *379under this contention. The substantial basis of plaintiff’s claim to the land in controversy, however, rests upon the asserted rights accruing to him under his homestead entry of 1865. Defendants claim the island under Rice’s entry and the patent issued to him in 1891. It is likewise insisted in defendants’ behalf that, by the acts and representations of plaintiff himself, he is now estopped from asserting any interest therein.
The material facts above stated we do not regard as open to dispute, but at the trial evidence was received to show that from the time plaintiff settled upon his homestead there were attached to the so-called island (lot 10) tw.o sand bars which at ordinary stages of water permitted access to it by teams at certain periods of the year, and it was found by the court, when the suit was brought, that the shore where plaintiff’s lots were situated was connected with such island in times of ordinary low water by this means, and in times of high water submerged. This was contested. The claim that defendants held under adverse possession was clearly a question of fact, and the court held, upon sufficient evidence to justify its findings in this respect, that it had not been established. The court also declined to hold, upon application for amended findings, that the plaintiff was estopped from asserting his title to the land in controversy.
Had the trial court determined as a matter of fact that at the time of the patent to plaintiff either one of the sand bars referred to connected the island with the shore line of his lots, there could be no doubt but that it would be our duty to hold that the decision of this case would be controlled by Schurmeier v. St. Paul & Pac. R. Co., 10 Minn. 59 (82), wherein it was held that the water, instead of the meander line, must be regarded as the proper boundary of such tract. The decision of this case was sustained by the Supreme Court of the United States on writ of error (Railroad Co. v. Schurmeier, 7 Wall. 272), where it was decided that the meander lines on fractional tracts adjacent to public waters are designated in the field notes, not as boundaries, but for the purpose of ascertaining the quantity of land in the fraction, and also that the riparian owners retain their rights to construct suitable landings, wharves, etc., for the convenience of commerce and navigation, to the same extent as such proprietors on navigable streams affected by the ebb and flow of the tide at common law.
*380But counsel insist that the facts as found by the trial court indicate that it did not give decided or sufficient significance to the time when the sand bars appeared between the plaintiff’s lots and the island, and that such bars should have been formed previous to the commencement of the suit, and have been existing when plaintiff received his patent, to bring plaintiff’s rights within the benefit of the Schurmeier case. Counsel argues that since the court did not find that the-sand bars existed before the suit was commenced, or before the subsequent survey and patent to Rice in 1891, therefore the patent to the latter could not cut off the rights of Rice or those claiming under him. The decision in the Schurmeier case, both in the state and federal courts, impresses us very strongly that it was the accepted view that the riparian-rights of the first proprietor vested in him a contingent interest in all accretions and relictions, which would necessarily involve the sand bars and adjacent island; for, if it be true that the right of the shore owner in a body of navigable water carries with it a dependent interest to accretions and relictions, which became established at the time of his patent, an attempt on the part of the government to interfere with such rights afterwards would be ineffectual to take from him such right or interest. See cases cited in Sage v. Rudnick, 91 Minn. 325, 98 N. W. 89, 100 N. W. 106.
There has been much discussion as to the distinction between navigable and nonnavigable lakes, so called, which arises from the relative rights of the public and shore owners to use the waters therein; but if Fox Take was a navigable body of water, as must be.conceded, the shore owner became vested with a contingent interest in such accretions as might be added to his land, which would follow as an incident thereto, and became his property. If the island between the shore and the center of the lake when the patent was first issued was unsurveyed, without any expressed intention on the part of the government to treat it as a portion of its dominion, it would accrue to plaintiff. We are very clear that this rule has been laid down in the case of Lamprey v. State, 52 Minn. 181, 53 N. W. 1139, where the distinction between navigable and nonnavigable lakes is considered and defined, and-where it was held that the shore owner of a navigable stream or body of water is-entitled to the riparian right of accretions, even though larger than-the parent estate, which is an incident to all riparian ownership, and *381that this rule rests upon the broad principle that, to preserve the fundamental riparian right, viz., access to the water, upon which all others depend, and may constitute its principal value. This establishes the contingent interest to such accretions as would include the sand' bars and appurtenant island in this case.
The reasons for this- view áre fully considered and discussed in Lamprey v. State, supra, and, applying the rule there laid down to the fact that as to this small island, at the time of the government survey and patent to plaintiff, the government of the United States made no claim, but treated it as the bed of the lake, which belonged to the state, subject to the rights of riparian owners, it fully sustains the learned trial court in the conclusion that plaintiff’s interest became vested at the time of his patent, and established his ownership thereto.
It was insisted on the argument that plaintiff had estopped himself from asserting his title to the property in question by reason of the fact that Rice was led to make his entry by plaintiff’s advice and representations. The court declined to find, at the request of counsel, that plaintiff had estopped himself in this respect, and we are of the opinion that the evidence did not require such a finding. It appeared that plaintiff had, for several years after his occupation of the shore lots, occupied the land in question for pasturage, had fenced it, and continued to treat it as an appurtenant to the land he had entered until 1885, when one McConville had it surveyed and attempted to establish a resort on the island. The claim of McConville was contested by Rice, which resulted in the entry made by the latter. The facts regarding the situation were open to all parties, and while plaintiff showed partiality to Rice over McConville, and went to the land office with Rice as his witness, yet it does not appear that he gave Rice to understand that he would yield his own claim to the property or intended to do so. There is no evidence whatever upon which to base a finding that Rice was deceived or misled as to the facts upon which his ownership to the property could rest. Neither was there any renunciation of plaintiff’s interest therein, nor that Rice was induced by any fraudulent act or misrepresentation to part with anything which he possessed or had acquired; also that in the struggle for the property Rice knew what plaintiff’s rights were, and acted accordingly.
*382Other assignments of error are unimportant, and need not be considered.
Order of the trial court is affirmed.